               Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 PET PROTEINS LLC (d/b/a ROAM),                                      Civil Action No.: 1:19-cv-3129

                           Plaintiff,
                                                                     COMPLAINT
          -against-

 MANELI PETS PROPRIETY LIMITED,

                            Defendant.
 ----------------------------------------------------------------X

                 Pet Proteins LLC (d/b/a ROAM), by and through its attorneys,

Schoeman Updike Kaufman & Gerber LLP, as and for its complaint against Maneli

Pets Propriety Limited, alleges:

                                                The Parties

                 1.       Pet Proteins LLC (d/b/a ROAM) (“ROAM”) is a limited liability

company organized and existing under the laws of the State of New York with a

principal place of business in Marlboro, New Jersey.

                 2.       Upon information and belief, Maneli Pets Propriety Limited

(“Maneli”) is a corporation organized and existing under the laws of South Africa,

with a principal place of business at 21 Imvubu Road, Lethabong, 1609, South

Africa.

                                       Jurisdiction and Venue

                 3.       The Court has subject matter jurisdiction of this action,

pursuant to 28 U.S.C. § 1332(a), because the parties are citizens of different states

and the amount in controversy, exclusive of interest and costs, exceeds $75,000.00.
            Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 2 of 7



               4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391,

because a substantial part of the events or omissions giving rise to the claims herein

occurred, and a substantial part of the property that is the subject of this action

issituated in this District.

                                Factual Allegations

               5.    ROAM is a wholesaler of pet products.

               6.    Beginning in or about October 24, 2016, through the prior

mutual acquaintance of principals of both ROAM and what would become Maneli,

ROAM began assisting Maneli in the establishment of a manufacturing facility in

South Africa that could supply various types of pet products in bulk to ROAM.

               7.    In or about February, 2018, Maneli began to supply products to

ROAM but were chronically late in delivering the products and chronically unable

to supply the correct quantities.

               8.    Maneli had difficulty with many aspects of the business but

particularly with shipping agreed-upon quantities at agreed-upon times and agreed-

upon prices.

               9.    ROAM repeatedly assisted Maneli in addressing and weathering

its problems, by adjusting its promises to its own customers and incurring costs and

losses resulting from Maneli’s failure to perform.

               10.   On January 7, 2019, the parties entered into a written

agreement (the “2019 Agreement”) governing the limited period of January-March

2019, pursuant to which Maneli was to ship specific quantities of product on a




                                           2
            Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 3 of 7



specified schedule. A copy of the 2019 Agreement is attached as Exhibit A and is

incorporated herein by reference.

             11.    Maneli continued to fail to perform under the terms of the

Written Agreement by not shipping the agreed-upon quantities and not meeting the

agreed-upon schedules.

                                    FIRST CLAIM

             12.    ROAM incorporates the allegations set forth in paragraphs 1

through 11 hereof, as if fully set forth herein at length.

             13.    Just as Maneli had failed to timely perform its obligations prior

to the 2019 Agreement, it failed to perform its obligations under the 2019

Agreement, including by not shipping products in the proper order, by failing to

deliver products to ROAM or on ROAM’s behalf on a timely basis, and by shipping

incorrect amounts of products.

             14.    By way of example, the following shows the failure of Maneli to

meet its contractual obligations to timely deliver products to ROAM both before and

after the 2019 Agreement:

                                    Actual
PO     PO SENT ORIG ETD             Delivery      NOTES
                                    Date
                                                  Invoice 5000073 -Pkg list shows
1024   27-Apr-18 MAY 3 CONT         July 9th
                                                  500072 and 500073
1028   13-Jun-18   JUNE 2 CONT      July 9th      CANCEL - units shipped on PO 1024
1029   13-Jun-18   JUNE 3 CONT      July 23rd     Inv 5000081
1030   13-Jun-18   JULY 1 CONT      Aug 17th      Inv 500090
1036   13-Jun-18   JULY 2 CONT      Sept 8th      Inv 5000102
1040   13-Jun-18   JULY 3 CONT      Sept 20th     Inv 5000111
1031   13-Jun-18   AUG 1 CONT       Sept 30th     Inv 5000116




                                            3
                  Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 4 of 7



Maneli                                                             Actual
           Maneli Inv DESTINATION SHIP MONTH Orig ETD
PO                                                                 Date

1060       5000193         HERMANN        JAN SHIP      25-Jan     30-Jan

1065       5000202         US 1           JAN SHIP      12-Jan     3-Feb


1066       5000206         US 2           JAN SHIP      15-Jan     9-Feb


1071       5000214         US - BULK FD   JAN SHIP      30-Jan     20-Feb
1054       5000191         FD             JAN SHIP      30-Jan     26-Jan
1058       5000184         PAH AIR        JAN SHIP      15-Jan     22-Jan

Maneli                                                             Actual
           Maneli Inv DESTINATION SHIP MONTH Orig ETD
PO                                                                 ETD
1061       5000226         HERMANN        FEB SHIP      25-Feb     4-Mar

1063       5000212         PAH            FEB SHIP      17-Feb     18-Feb
1060 LCL 5000213           HERMANN        LCL JAN       18-Feb     18-Feb
1067     5000219           US 1           FEB SHIP      12-Feb     23-Feb



                     15.     As a result of multiple breaches of contract by Maneli, ROAM

       has suffered the damages in amount of $42,645.17 in direct costs.

                                          SECOND CLAIM

                     16.     ROAM repeats and realleges the allegations contained in

       paragraphs 1 through 11 hereof, as if fully set forth herein at length.

                     17.     On or about March 27, 2019, a shipment of pet supplies arrived

       in Antwerp, Belgium (the “German Shipment”), consigned to ROAM’s customer,

       Boomer Pet Treats, GmbH (“Boomer”).

                     18.     ROAM paid Maneli 80% of the invoiced amount, in accordance

       with the 2019 Agreement ($22,865), in advance of shipment.




                                                  4
            Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 5 of 7



              19.    Notwithstanding ROAM’s compliance with the Agreement,

Boomer has been unable to claim and pick up the shipment because Maneli has

deliberately refused to supply the necessary documentation to release the products,

despite ROAM’s demand therefor.

              20.    On April 2, 2019, Boomer rejected the shipment and it is now

sitting in port in Antwerp, Belgium and Boomer has threatened to cancel its future

orders with ROAM..

              21.    Boomer and ROAM have a contract under which ROAM is to

supply Boomer with more than $1,000,000 of goods going forward. .

              22.    The German Shipment is incurring daily pier charges and will

have to be destroyed causing ROAM to lose the $22,865 already advanced to Maneli

for the shipment, plus destruction and demurrage costs. ROAM has been and

remains ready, able and willing to pay the balance of $5,716.30 for the German

Shipment upon receipt of the documents Maneli is wrongfully withholding, so that

the shipment can be destroyed and the ongoing pier charges ended.

                                       THIRD CLAIM

              23.    ROAM repeats and realleges paragraphs 1 through 11 hereof, as

if fully set forth herein at length.

              24.    During the course of the parties’ business relationship, ROAM

requested and Maneli agreed to supply packaging services in South Africa.

              25.    The requested packaging required a machine that Maneli did

not have and said it lacked the funds to purchase.




                                            5
             Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 6 of 7



              26.   To again accommodate Maneli, ROAM loaned the funds

necessary to acquire the packaging machine pursuant to an agreement dated

October 21, 2017 (the “Packaging Machine Loan”). A copy of the Packaging

Machine Loan is attached as Exhibit B, and is incorporated herein by reference.

              27.   Under the terms of the Packaging Machine Loan, payment by

Maneli on the loan was due and payable on December 30, 2018. The loan has not

been paid.

              28.      Maneli has breached its agreement to repay the Packaging

Machine Loan in amount of 712,729.11 South African rands (ZAR). The equivalent

in U.S. dollars as of the date of filing this Complaint is approximately $50,481.00.

              WHEREFORE, ROAM demands judgment against Maneli for

damages, as follows:

              1.    In amount of not less than $42,000 on the FIRST CLAIM;

              2.    In amount of not less than $30,000 on the SECOND CLAIM;

              3.    In amount of not less than $50,000 on the THIRD CLAIM; and

              4.    Granting ROAM such other and further relief against Maneli as

      may be just and proper, together with the costs and disbursements of this

      action.




                                          6
         Case 1:19-cv-03129 Document 1 Filed 04/09/19 Page 7 of 7



Dated:    New York, New York
          April 9, 2019

                            SCHOEMAN UPDIKE KAUFMAN & GERBER LLP



                            By: ____________________________________________
                                   Beth L. Kaufman, Esq.
                            551 Fifth Avenue, 12th Floor
                            New York, NY 10176
                            (212) 661-5030
                            Email: bkaufman@schoeman.com

                            Attorneys for Plaintiff




                                     7
